401 P.2d 604 (1965)
Martin P. MILLER, District Attorney, 18th Judicial District, State of Colorado, Plaintiff In Error,
v.
David G. REEDER, Defendant in Error.
No. 21219.
Supreme Court of Colorado, In Department.
May 3, 1965.
Martin P. Miller, Dist. Atty., 18th Judicial Dist., David J. Hahn, Chief Deputy, Littleton, for plaintiff in error.
Dawson, Nagel, Sherman & Howard, Raymond J. Turner, Denver, for defendant in error.
*605 DAY, Justice.
The record in this case reveals that the parties in the lower court were the People of the State of Colorado vs. Reeder.
There is now sought an opinion from this court on an error of law pursuant to C.R.S. 1963, 39-7-26(2). The pertinent part of that statute is "Writs of error shall lie on behalf of the state, or the people, to review decisions of the trial court in any criminal case upon question of law * * *." (Emphasis supplied)
The state further provides that "* * * it shall be the duty of the district attorney * * * to sue out a writ of error on behalf of the people * * *." (Emphasis supplied)
In Fischer v. Hanna, 21 Colo. 9, 39 P. 420, this court held that only a party to the original proceeding may sue out a writ of error. In the case at bar, Martin P. Miller, District Attorney, was not a party to the proceedings below and is not a party aggrieved. He cannot, therefore, be a plaintiff in error in this court.
In Miller v. Clark, 144 Colo. 431, 356 P.2d 965, this court cited with approval Wilson v. Board of Regents, 46 Colo. 100, 102 P. 1088, in which may be found the following:
"* * * Appeals are not allowed for the mere purpose of delay, or to present purely abstract legal questions however important or interesting, but to correct errors injuriously affecting the rights of some party to the litigation. Only parties aggrieved may appeal. The word `aggrieved' refers to a substantial grievance; the denial to the party of some claim of right, either of property or of person, or the imposition upon him of some burden or obligation. * * *"
The writ of error is accordingly dismissed.
FRANTZ and McWILLIAMS, JJ., concur.